Citation Nr: 9902992	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-36 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for paroxysmal atrial 
tachycardia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty in the U.S. Air 
Force from May 1953 to May 1957.  His decorations include the 
National Defense Service Medal and the Soldier's Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
paroxysmal atrial tachycardia and an evaluation of 10 percent 
was assigned.  


REMAND

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for his service-connected 
paroxysmal atrial tachycardia.  

Upon review of the record, the Board is of the opinion that 
this claim must be Remanded to the RO in order to ensure 
compliance with due process considerations and to conduct 
further evidentiary development.  Specifically, at his 
January 1998 travel board hearing, the veteran testified that 
in 1997, he received treatment for his heart on 3 or 4 
occasions at a VA facility.  He also indicated that he has 
attacks of tachycardia on a frequent basis, and on at least 
one occasion just prior to the date of the hearing, he was 
seen by a private physician for treatment of such an attack.  
The medical records pertaining to this recent VA and private 
treatment have not been associated with the claims folder, 
and on remand, additional documentation will be sought in 
conjunction with the veteran's claim.  In addition, the 
veteran will be afforded a VA examination in order to 
ascertain the nature and severity of his service-connected 
cardiovascular disorder.  

Finally, the Board notes that the regulations pertaining to 
evaluation of disabilities of the cardiovascular system, as 
found in 38 C.F.R. § 4.104, have been recently revised, 
effective January 12, 1998.  The veteran's cardiovascular 
disability was last evaluated by the RO in June 1996, or 
prior to the effective date of the revised regulations.  
Thus, this claim must be returned to the RO for evaluation 
under the appropriate criteria in the first instance.   

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
the dates and location of any treatment 
he has received for his service-connected 
tachycardia in recent years, from either 
VA or private sources, to specifically 
include locations of all treatment 
occurring contemporaneously with his 
attacks of tachycardia.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the pertinent treatment records, apart 
from those records which have already 
been associated with the claims folder.  
In particular, the RO should contact the 
VA facility in Chattanooga, Tennessee, 
where the veteran claims to have received 
treatment on 3 or 4 occasions in 1997, as 
well as a private physician, Dr. Hill, 
who has treated the veteran for 
tachycardia, in order to request copies 
of the veteran's treatment records.  All 
records obtained through these channels 
should be associated with the claims 
folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for a 
complete cardiovascular examination by a 
VA physician, in order to determine the 
nature and severity of the paroxysmal 
atrial tachycardia, in light of the 
revised rating criteria pertaining to 
cardiovascular disorders.  The 
examination should include all special 
tests and studies as indicated, to 
include an electrocardiogram, 
echocardiogram, and x-rays.  All 
objective findings should be noted in 
detail, and any opinions given or 
conclusions reached should be adequately 
supported by reasons and bases.  The 
claims folder, a copy of this remand, and 
a copy of the revised criteria pertaining 
to cardiovascular disabilities should be 
provided to the examiner for review prior 
to the examination.  

3.  Upon completion of the foregoing, the 
RO should review the veteran's claim 
based on all the evidence which is now of 
record and in light of the revised 
criteria pertaining to cardiovascular 
disabilities, in order to determine 
whether the claim for an increased 
evaluation may now be allowed.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
discusses the pertinent regulatory 
provisions, along with a reasonable 
period of time to respond thereto.  The 
case should thereafter be returned to the 
Board for further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The purpose of this REMAND is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 5 -


